Grey, V. C.
The complainant’s bill and amendments ask relief which will restrain the defendant company from the further erection of wooden piling, oceanward of the boardwalk, and also that which is mandatory for the removal of the auditorium pier building. The order to show cause in this case goes only to an inquiry whether a preliminary writ of injunction should issue restraining the defendant company from proceeding with the driving of wooden piling and erecting any structure thereon, as, by the bill and affidavits, it appears it is presently engaged in doing. The only matter here under consideration is, therefore, the propriety of issuing a preliminary injunction preventing the defendant from proceeding with the driving of wooden piling and *660witli construction of its proposed addition to its pier at the place and in the manner presently attempted.
The proofs satisfactorily show that the defendant company is engaged in driving wooden piling at the place indicated by the cross marks on the foregoing diagram, and that the presence of like material conveniently near and the progress of the work indicate that it is preparing to construct a lateral addition to the present auditorium pier building, on the easterly side thereof, which new structure, when completed, will probably be at least fifty feet square, and will run out to the westerly line of Pennsylvania avenue, if extended. The defendant company admits that it is its intention “to construct a larger pier, broadening and widening the present pier, and constructing the same of steel, in the most approved manner.” In actual fact it is, however, clearly shown that the piling which is being driven is wooden piling, and not steel. The construction has not proceeded far enough to show, with certainty, what material may be used in the superstructure to be erected on the wooden piling.
There is a formal assertion that the structure which the defendant company is building is a pier, within the requirements of the deed, but there is no substantial denial of the fact that the defendant is presenty engaged in building with wood, while the deed calls for steel or iron, and that the structure in question is located at a point about two hundred and twenty-five feet to the oceanward of the boardwalk. The proofs show, by irresistible inference, that upon this wooden piling, when completed, a superstructure of some kind is to be erected, and that the superstructure will probably be a lateral addition to the present completed auditorium pier.
The substance of the defence rests wholly upon the defendant company’s claim that it is in no way bound by any of the covenants made by its predecessors, holders of the title to the lands which it presently leases.
First. The defendant contends that the charge of the right of way for the old boardwalk, and its attendant restriction that there should be no erection of any building oceanward of it (imposed by the deed of Evans to Loper, dated July 22d, 1895, by reference to Evans’ previous deed to Atlantic City, dated *661January 2d, 1890), has no longer any force or effect, because, it insists, that the old right of way was, in express terms, released and discharged by the acceptance of the deed of April :30th, 1896 (Loper and others to Atlantic City), granting the right of way for the new boardwalk.
The time when the portions of the boardwalk which were .abandoned by the city should revert to the possession of the grantors was fixed in the deed of April 30th, 1896, to be coincidently with the acceptance of that deed by the city council. The defendant insists that the city council has accepted that conveyance by the resolution of June 8th, 1896, and that the Assigns of Loper have thus recovered the abandoned portions of the boardwalk site, freed from the charge of the right, of way for a boardwalk imposed by the deed of Evans to Atlantic City, dated June 2d, 1890, and also free from the covenant not to build, &c., to the oceanward of the boardwalk contained in that -deed. But they, at the same time, insist that the deed of April 30th, 1896 (which provided the conditions under which the possession of the abandoned portions of the boardwalk reverted to Loper’s assigns, the Riddle company and Brady), was in no way ■operative to bind Loper’s assigns, as a covenant for the new right of way and its attendant incidents, because, they say, before Loper delivered it he had conveyed his portion of the new boardwalk right of way to the Riddle company and Brady— that is, they contend that the acceptance of a deed substituting a new location of a continued right of way was forceful to ■effect a reversion of the possession of the old location to' the •owners of the fee, but failed to pass any title to the easement in the new location.
Possession of the abandoned portions of the old way was, in fact, taken by Loper or his assigns, without dispute by the city or anyone else, and possession of the new portion substituted in the place of the old way was taken by the city coincidently with or before the delivery of the deed of April 30th, 1896. Each party accepted these acts of possession by the other as Recording with their respective rights under the deed of April 30th, 1896. All have ever since rested content with this interpretation of the conveyancing in question.
*662An inspection of the deeds above referred to shows, beyond dispute, that one of the objects sought in making the deed (that of April 30th, 1896) of the owners at the ocean front to Atlantic City was a relocation of the boardwalk. Some portions of it laid in satisfactory locations, other portions laid in unsatisfactory places. The face of the deed shows what was desired, and its legal effect accomplished the thing intended. The purpose sought and accomplished was the continued maintenance of the boardwalk in places where it was satisfactorily located, the abandonment of the inconvenient portions, and their return to the possession of the grantors or their assigns, and the establishment of it in the new places, which were substituted for the ill-placed portions surrendered to the grantors. There never was, in fact, in law or in intent, any abandonment of the continuity of the easement for a boardwalk.
The legal operation and effect of the whole transaction was a relocation of the site of the easement by the acts of all, the parties interested. No separate action releasing previous covenants for a boardwalk easement can be imputed to the deed of April 30th, 1896. If it was forceful to release the site of the old boardwalk, it was so forceful because it substituted the new site in the place of that surrendered. The deed of April 30th, 1896, cannot be deemed to have been operative to release the previously-charged easement from the old site, but inoperative to impose the same easement in the new site. So far as the defence depends on this contention, it must be overruled.
Secondly. The defendant insists that the restriction against building to the oceanward of the line of the boardwalk, imposed by the deeds of Evans to Atlantic City, dated- January 22d, 1890, and the deed of Evans to Loper, July 22d, 1895, never had any force to restrain the erection of buildings oceanward of the boardwalk below the line of high-water mark, where the defendant is now erecting the structure sought to be enjoined, because, the defendant contends, Evans never had title to the lands lying oceanward of high-water mark; that title to those lands was in the State of New Jersey at the time Evans attempted to charge them with the restriction above stated; that the defendant company’s piling is being driven at a place cov*663ered by the state’s title at the time Evans made the restriction against such structures, and that the restriction is inoperative.
The power of an owner of lands lying at high-water mark to impose a restricting covenant, in the nature of an easement, upon lands lying below high-water mark, is alluded to in the opinion of Vice-Chancellor Eeed, in the case of Atlantic City v. Atlantic City Steel Pier Co., 17 Dick. Ch. Rep. 139. The learned vice-chancellor states his view that as the riparian grant was obtainable only by the owners of lands at the high-water line, the riparian right, when received, was subject to the restrictions which the owners at the high-water line had previously imposed. The judgment there pronounced in no way depended on this passing expression of opinion, as it will be seen on examination that the learned vice-chancellor based his final judgment upon other grounds. The decisions in which this question was elaborately debated do not appear to have been presented by counsel.
In the ease now under consideration this point has been argued, with great energy, as controlling the operation of the restriction against the erection of any building on lands lying below high-water mark.
It appears, after considerable litigation, to have been settled, as the law of this state, that an owner of lands bordering on high-water mark, who has not obtained the state’s title to the lands lying below high-water mark, has no power to charge the latter with any easement which will be forceful against a subsequent grant of the state’s title. The supreme court of the United States, in the case of Hoboken v. Pennsylvania Railroad Co., 124 U. S. 656 (1887), passed upon the question whether a riparian owner ‘Tad power to dedicate to the public use, as a highway, any part of the land lying below high-water mark.” The circuit court of the United States for this district has held that as lands lying below high-water mark belonged to the State of New Jersey, they could only be dedicated or subjected to an easement by the state or its grantees. See first conclusion, p. 664- The supreme court of the United States, on writ of error, affirmed this proposition. It declared that if a riparian proprietor attempts to create an easement in lands lying below high-water mark, and afterwards conveys to another his right to *664reclaim the land under water fronting his property, his grantee may acquire from the state the title to such land, discharged of the easement.
This is the precise condition of facts which is presented in this case. Evans was the owner of land lying at high-water mark, but not of the state’s title to lands lying below high-water mark. He created an easement, by a grant of a right of way for a boardwalk across lands above high-water mark, and, in aid of the full enjoyment of this easement, he attempted to impose a restriction against the erection of any building on lands lying below high-water mark. Subsequently he conveyed the lands bordering on high-water mark to Loper. The latter thereupon acquired a grant of the state’s title to the lands under water fronting the property he had purchased from Evans. The judgment of the United States has been accepted and followed in the supreme court of this state, in the case of City of Elizabeth v. Central Railroad Co., 24 Vr. 497and in this court, by Vice-Chancellor Pitney, in the case of Morris and Essex Railroad Co. v. Jersey City, 18 Dick. Ch. Rep. 45. Under the exposition of the law pronounced by these decisions the restriction against the building, &c., sought to be imposed by Evans is nugatory, so far as it is invoked to affect the lands lying below high-water mark acquired by Loper under the grant from the State of New Jersey. The locus in quo the defendant is driving piling lies wholly below the line of high-water mark as -it existed in July, 1895, the time when Loper received the state’s grant. (See diagram.)
It must be held that the complainant has no right to a restraint against the defendant’s construction, so far as the complainant’s equity depends upon the restrictions, sought to be imposed by the Evans deeds, upon the use of lands lying below high-water mark.
The operation of the restriction in the Evans deeds prohibiting the erection of any building oceanward of the boardwalk, so far as it might affect lands lying above high-water mark, need not be determined on this hearing, as the structure of the defendant here challenged is placed, as the proofs locate it, wholly below high-water mark.
*665The restrictions against building oceanward of the boardwalk contained in the Evans deeds being ineffectual to prevent building below high-water mark, the defendant insists—
Thirdly. That the easement for a boardwalk, and the attendant restriction against building oceanward of the boardwalk, imposed by the deed of Loper and others to Atlantic City, dated April 30th, 1896, are not obligatory upon defendant’s, lessors, the Mary A. Riddle Company and Joseph A. Brady (holders of the title to the locus by conveyance from Loper); nor upon the defendant company, their lessees, because, the defendant says, the deed of April 30th, 1896, of Loper and others to Atlantic City, which conveys the right to the present boardwalk, and prevents building to the oceanward of it, was not made and delivered by Loper, and recorded, until after the two deeds from Loper to the Mary A. Riddle Company and Brady (one of which includes the whole boardwalk, and the other the whole riparian grant, including the locus) had been duly made, delivered and recorded.
Shortly stated, the defendant company contends that as to the one hundred and fifty feet of the length of the boardwalk easement, and the attendant covenant not to build to the ocean-ward of it, which was intended and believed to be conveyed by the deed of April 30th, 1896, by Loper to Atlantic City, that deed failed so to operate as to bind the defendant’s grantors, the Riddle company and Brady, and that the latter must be held to own that one hundred and fifty feet of the boardwalk strip, freed from the boardwalk easement, and that the defendant company holds the lands to the oceanward of the boardwalk, which it has leased, freed from the attendant covenant not to build.
It is unnecessary to say that such a condition of affairs would cut out this one hundred and fifty feet of the boardwalk from the public use, and would necessarily defeat the whole object of the grant of the boardwalk, which for all its attractiveness and usefulness is dependent unon two elements—one, that it is continuous along the whole of its length at the ocean edge; the other, that the sea breezes and view be not obstructed and cut off by the erection of buildings to the -oceanward of it.
In considering this last contention of the defendant company *666it must be noted that Loper, before he executed the deed of April 30th, 1896, to Atlantic City, had acquired the state’s title to the lands tying below high-water mark, by the riparian grant to him, dated August 29th, 1895. The lands thus acquired included the locus in quo the defendant is driving the wooden piling. Mr. LopeFs ownership, when he joined in the deed of April 30th, 1896, imposing a restriction, against building ocean-ward of the boardwalk, radically differed from Mr. Evans’ ownership when he sought to impose a like restriction on January 2d, 1890, by his deed of that date to Atlantic City. Mr. Loper imposed the restriction on lands which he owned; Mr. Evans attempted to impose it on land which he had a privilege to acquire, but which he did not own.
On the question raised that Loper’s delivery of the deed of April 30th, 1896, was subsequent to his conveyance to the Mary A. Riddle Company and Brady, some consideration should be given to the nature of that conveyance.
An inspection of this deed shows clearly that the grantors were owners of land tying at the ocean front of Atlantic City, and that they were many in number. The other conveyances submitted show that the grantors owned the lands, which they charged by their deed, in separate and several, but adjoining tracts or lots. No grantor appears to have had any interest in any other grantor’s lot. They all joined in making one deed, but it operated as the several deed of each grantor. The deed' conveys an easement, a right of way, and imposes attending restrictions in aid of the enjoyment of that easement. The territorial description of the right of way is of a continuous strip, sixty feet wide, running along the ocean front, across the several lots of the grantors. The deed describes that this strip shall be used only for a public boardwalk. It has attending prohibitions protecting the interests of the grantors, not inconsistent with the erection and use of the boardwalk, and restrictions preventing them from doing acts destructive of the full enjoyment of the easement. Among the latter is the restriction against the erection of any structure on the ocean side of the-boardwalk.
It is impossible to read this conveyance without perceiving *667that the grantors, the several owners of the lots crossed by the boardwalk, were all actuated by a common purpose to carry out a general plan to the extent necessary to enable the grantee, Atlantic City, to locate and maintain, on the sixty-foot strip in which the easement was granted, an elevated boardwalk for a public promenade, from which an uninterrupted ocean view might be had, and free access of light and air might add to the attractiveness of the view. Each of the several grantors joining in the deed contributed his portion to the common purpose. Vice-Chancellor Eeed, in the ease last cited, declared the transaction to be of this nature. He says: “The groundwork of the scheme was a common surrender by the beach owners of a certain degree of control over their own property, in consideration of the benefit that would accrue to them from similar conduct on the part of the other owners.” The easement granted and the restriction which secured its full enjoyment were for the common benefit, not only of the grantors, but of the public. A breach of the restriction against building oceanward of the boardwalk, by any one owner, would defeat the general plan to which all contributed, and by which all benefited.
Nothing in the deed, or in the proofs, indicates that there was any understanding or agreement that the deed was not to operate as a conveyance of the easement in the lands of any one grantor until all had executed it. Nor is there any claim that the general plan has been obstructed by the failure or refusal of any beach owner to convey his contributory portion of the continuous easement.
The deed being, as stated, the several contribution by each grantor of his portion of the easement to the general plan, it must be held to have operated as a several conveyance by each grantor of that part of his land included within the sixty-foot strip.
In the absence of proof of any agreement for delivery of a deed, at some especial time, or its deposit in escrow until all the grantors executed it, or some other evidence of the intention of the parties as to the time of the delivery, the general rule is that a deed is presumed to have been delivered at its date. Ellsworth v. Central Railroad Co., 5 Vr. 95. The title of the grantee *668relates to the date of the deed. Iiid. This deed being several .as to Loper as a grantor, and there being no proof as to its .actual delivery, it was, under this rule, delivered on April 30th, 1896. The certificate of acknowledgment is dated May 9th, 1896, but a deed may have been effectually delivered before it was •acknowledged. The acknowledgment certified that the grantor acknowledged that he signed, sealed and delivered, &c. These acts had all been done at some time preceding the making of the certificate. Probably, but not certainly, immediately before it was made. If, however, the date of the certificate of acknowledgment be taken to be the date of the delivery of the deed, this, as to Loper, was the 9th day of Majr, 1896. This date was twenty-eight days before he made the deed for the land (covered, in part, by the boardwalk right of way strip) to the Riddle company and Brady, on June 6th, 1896. Whether Loper’s deed to the city was delivered at its date, or at the date of its certificate •of acknowledgment, in either case it preceded the making of Loper’s deed to the Riddle company and Brady, under which the defendant claims.
It is true Loper’s deed to the city conveying the strip was not recorded until the 16th day of June, 1896, while his deeds to the Riddle company and Brady were recorded oar the 10th day of Juaie, 1896. But the proof is that the relocation of the boardwalk on the new strip, under the city’s deed, was in actual progress of construction, on and across the Loper lands, at the time Loper’s deed to the city aard his deed to the Riddle company and Brady were añade. Brady himself joiaaed iai the deed to the city, but probably with respect to other lands crossed by the boardwalk strip. The physical condition of affairs on the boardwalk strip, at the tiane the Riddle coanpany aaid Brady accepted their deed from Loper, as proven by the affidavit of Mayor Stoy, showed á the presence of the old boardwalk on the property conveyed to them, and also the location and erection of the new boardwalk oar and across it. The presence on the premises of the •old boardwalk, and the actual construction of the new in progress —a structure built on a steel frame, with a wooden walk, íoity feet wide, laid upon it—was so remarkable and public an act of possession that it operated as notice to the Riddle compaaiy and *669Brady of the city’s rights at the time they received their deed from Loper, if, indeed, they took that deed in ignorance of the preceding deed to the city, a position which is not supported in this cause by any proof.
The situation on the ground (two separate boardwalks at the same time) disclosed the whole plan regarding the relocation of the easement for the boardwalk. The old boardwalk was there, and the new one in progress of erection. An intending' purchaser who saw such structures on' the land he was about to-purchase, which were plainly put there in the assertion of some-right, was upon warning to inquire what that right was. The-slightest inquiry would have disclosed all the details of the city’s easement. The law presumes that the purchaser had knowledge of such facts as he might have learned had he made such inquiry.
It must be held that the Riddle company and Brady had notice, when they took their deed from Loper, of the latter’s-previous deed to the city, imposing the easement for the boardwalk and its attendant restrictions.
It is insisted by the defendant company, in aid of its contention for the priority of Loper’s deed to the Riddle company and Brady, that the city’s deed, by its own terms, only became-operative when it had been accepted by the city, by a resolution or ordinance passed by council for that purpose, and recorded; and that both the resolution accepting the deed and the recording of it were subsequent, in point of time, to the making of Loper’s deed to the Riddle company and Brady, under which defendant claims.
The clause in the city’s deed regarding acceptance by resolution did not refer to the time when that deed should operate as a conveyance of the new site for the easement described. The provision regarding acceptance of the deed by resolution, &c., is made simply to fix the date when the site of the old boardwalk should be discharged from that easement, and be returned to the possession of the grantors.
It is further contended by the defendant company that the-deed of April 30th, 1896, to Atlantic City was an inchoate act of dedication to public use, when made by Loper, not effective-until formally accepted by resolution, and that it remained in*670choate after his deed to the Riddle company and Brady; that during this period of incomplete dedication Loper was not precluded from retracting until after acceptance by the city; that his conveyance to the Riddle company and Brady of the property to be charged by the dedication, without mention of his act of dedication in those deeds, preceded any acceptance by the city of the deed of dedication, and was a clear manifestation of LopsRs desire to recall whatever act had been done by him to charge his property, and operated as a revocation of the previously-made inchoate dedication. Counsel for defendant refers mo to the very recent case of City of Buffalo v. Delaware, Lackawanna and Western Railroad Co., 68 App. Div. 488, in support of his contention that an imperfect dedication may be retracted at any time before acceptance by the public authorities. When that case was on trial below, the trial judge was of opinion that there was a dedication of the land to a street easement. On the appeal, the court of appeals said: “Assuming this to be so, if there had been no acceptance of the street, either by formal action of the proper authorities, or by user as a highway, the subsequent grant * * * was a revocation of this dedication,” citing the case of Holdane v. Trustees, &c., 21 N. Y. 474. in support of the proposition that a dedication of a street can be revoked, if the revocation is before acceptance, and the rights of third parties have not become vested.
The decision of TI oídme v. Trustees was presented to the supreme court of this state to sustain the above proposition in the case of Trustees of M. E. Church v. Hoboken, 4 Vr. 21 Commenting upon it, Mr. Justice Depue said: “I am unwilling to accord to the owner of the fee a power of retraction as extensive as is asserted in the ease just cited. Where the question is whether the way dedicated has become a public highway, so as to impose upon the public authorities a duty to amend or repair, an acceptance on their part is essential to that end. Holmes v. Jersey City, 1 Beas. 299. And where the acts of the owner relied on to establish a dedication are not sufficiently indicative of an intention to donate his property to a public use to constitute a dedication, an acceptance by the public authorities or user by the public, acquiesced in by the owner, may be resorted to, to *671aid in arriving at his intention. But an acceptance by the public authorities or public user is not essential to conclude the owner from his power of retraction, when his intention to abandon his property and dedicate it to public uses is one unequivocally manifested.”
This declaration of the law has been accepted by the unanimous judgment of the court of appeals of this state, in the case of Hoboken Land Improvement Co. v. Hoboken, 7 Vr. 545. That court there said: “It was argued that the dedication had not been consummated when the suit was brought, by reason of the absence of an acceptance or user by the public of'that part of the street which is in controversy. That question has been set at rest in the courts of this state. Acceptance'by a formal adoption by the public authorities, or by public user, is necessary to impose on the public the duty to amend or repair, but it is not essential to the consummation of the dedication, so as to cut off the owner from the power of retraction, or subject the dedicated lands to the public use, whenever, in the estimation of the local authorities, the wants or convenience of the public require it for that purpose.”
In the ease now under consideration it is of little importance which view is taken of the power of a "donor to retract a dedication, for the intention of the donor, Loper, gathered from his acts and declarations (Hoboken Land and Improvement Co. v. Hoboken, 7 Vr. 547), manifested, in my view, an unequivocal intention to join with the other owners to relocate the boardwalk on its new site, for the public benefit as a promenade, before and at the time he made the latter conveyances to the Riddle company and Brady; and those deeds were not intended to retract the relocation of the boardwalk, or to take back its aiding covenant preventing building to the oceanward of it. Loper and the Riddle company and Brady all must have known and accepted that relocation.
This was shown by Loper’s allowing the city to proceed with the construction of the new boardwalk, on the new site conveyed by the deed of April 30th, 1896, during the time that the signatures to that deed were being obtained from the various grantors, owners of beach front lands. The city had not only taken pos*672session of Loper’s portion of the new strip at and before the making of Loper’s deeds to the Riddle company and Brady, but before the final resolution of acceptance of its own deed was passed by council. The Riddle company and Brady took their deeds after the city had taken possession and while it was engaged in the erection of the new boardwalk on the new site on the Loper lands, obviously expending large sums of money upon it. This possession and expenditure by the city was of such a public and notorious character that the Riddle company and Brady must have known of it. Their own acts show that they not only knew, but approved of it, for they accepted from the city possession of the old boardwalk site, and did not complain of the relocation of the boardwalk on the new site. They, or their lessees, with their assent, have since built and connected the auditorium pier building with the 'boardwalk on this new site, and depend absolutely upon this part of the boardwalk for access to that building. If the city has no right to this new site for the present elevated boardwalk on the Loper lands, and should remove it, there would be a gap in the continuity of the boardwalk, one hundred and fifty feet wide, directly in front of 'the auditorium pier. Such a condition of affairs was never intended or contemplated by Loper, the Riddle company and Brady, or by the city, prior to and at the time of the delivery of the various conveyances between the parties.
The defendant also claims that the structure which it is in process of erecting is, in fact, a pier, within the recognized exceptions of the deed and covenant made by Loper and others to the city. The proof on this point is unrefuted—that the defendant company is engaged in driving wooden piling. The proviso in the deed requires such piers to be “constructed of iron or steel.”
The complainant’s counsel contend that the true construction of the proviso in the covenant deed respecting the erection of piers is that it reserved to each grantor in that deed the right, upon complying with the terms prescribed, to erect one pier in front of the property he has conveyed. They insist that any other construction, which would allow an unlimited subdivision of the grantors’ lots fronting on the ocean, and the erection of *673a pier on each subdivision, would result in the entire shutting in of the boardwalk from ocean view and breezes, and thus defeat the general object. One pier (the auditorium pier) has been erected in front of the Loper property since the making, by Loper and others, of the deed of April 30th, 1896, to the city, and this has exhausted the permission in the proviso. The complainant also insists that the construction to be given this proviso, allowing a pier to be built'in exception to the general restriction against the erection of any structures oceanward of the boardwalk, has been settled by the decision of Vice-Chancellor Eeed, in the case above cited, where he holds that the grantor, who claims the building which he is erecting to be within the exception as a pier, “must show that its structure, in form and use, comes within the exceptive words of the proviso.” The complainant says that the defendant, though plainly proven to be erecting a new structure to the oceanward of the boardwalk, has neither shown, nor attempted to show, that it is in compliance with the requirements of the exceptive words of the proviso respecting piers.
The defendant also claims that the structure in question is an extension of the auditorium pier already erected, to be used with and as part of it, and that this justifies the proposed improvement. To which reply is made that it is a lateral addition to a completed pier, and, as proposed, lies parallel to the boardwalk; that such an addition is not within the contemplation of the proviso. That provides that each pier must be one thousand feet long, but makes no mention of width. If each pier, after being erected, may have lateral additions parallel to the boardwalk, the ultimate result will be that the sea view from the boardwalk and free passage of air to and from will be totally obstructed by the additions, and the general scheme would thus be destroyed.
If it were necessary to determine any of these points, they should, in my view, be decided in favor of the complainant’s contention.
The complainant further contends that the effect of the statutes authorizing the condemnation of ocean front lands for pub-*674lie walks, parks, &c., and of the ordinance of Atlantic City thereunder, has worked a dedication to the public use of the lands described in the ordinance, although they are not yet finally condemned, and that the defendant, whose lands lie within the description, has no right to burthen them with additional buildings, by which the amount of damages required to be paid for them may be increased.
There is no equity in the city, merely because it may have taken some steps looking towards condemnation of an owner’s lands, to restrain him from making any use of them which he may deem profitable. Otherwise properties which could be made immediately available for great returns by instant improvements (as many Atlantic City lots can be) would be useless to their' owners. In this very case the power to condemn was existent six years ago, but has not yet been completely exercised. Under the constitution of this state an owner cannot be deprived of the full enjoyment of his property before compensation has been made to him.
The complainant is entitled to an injunction restraining the defendant from proceeding with the erection of the structure which it is now engaged in building to the oceanward of the boardwalk.